Case 3:20-cv-05027-FLW-ZNQ Document 5 Filed 06/29/20 Page 1 of 3 PageID: 24




HALPER SADEH LLP
Zachary Halper, Esq.
36 Kingston Run
North Brunswick, NJ 08902
Tel: (212) 763-0060
Fax: (646) 776-2600
Email: zhalper@halpersadeh.com

Counsel for Plaintiff

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

  ROBIN MANDEL,                                     Case No: 3:20-cv-05027-FLW-ZNQ

         Plaintiff,
                                                    NOTICE OF VOLUNTARY
         v.                                         DISMISSAL PURSUANT TO FED. R.
                                                    CIV. P. 41(a)(1)(A)(i)
   MYLAN N.V., HEATHER BRESCH,
   ROBERT J. CINDRICH, ROBERT J.
   COURY, JOELLEN LYONS DILLON,
   NEIL DIMICK, MELINA HIGGINS,
   HARRY A. KORMAN, RAJIV MALIK,
   RICHARD MARK, MARK W. PARRISH,
   RANDALL L. VANDERVEEN, PAULINE
   VAN DER MEER MOHR, and SJOERD S.
   VOLLEBREGT,

          Defendants.


       PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff Robin Mandel hereby voluntarily dismisses the above-captioned action.

Defendants have not served an answer or a motion for summary judgment.



Dated: June 29, 2020                              Respectfully submitted,

                                                  HALPER SADEH LLP

                                                  /s/Zachary Halper
                                                  Zachary Halper, Esq.


                                              1
Case 3:20-cv-05027-FLW-ZNQ Document 5 Filed 06/29/20 Page 2 of 3 PageID: 25




                                        36 Kingston Run
                                        North Brunswick, NJ 08902
                                        Telephone: (212) 763-0060
                                        Facsimile: (646) 776-2600
                                        Email: zhalper@halpersadeh.com

                                        Counsel for Plaintiff




                                    2
Case 3:20-cv-05027-FLW-ZNQ Document 5 Filed 06/29/20 Page 3 of 3 PageID: 26




                               CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2020, a true and correct copy of the foregoing document
was served by CM/ECF to the parties registered to the Court’s CM/ECF system.


                                                   /s/Zachary Halper
                                                   Zachary Halper




                                              3
